NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JOY ANN HAINES,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D17-4705
                                   )
AMBER J. POTTS,                    )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 17, 2018.

Appeal from the Circuit Court for Pinellas
County; Peter Ramsberger, Judge.

J. Andrew Crawford of J. Andrew Crawford,
P.A., St. Petersburg, for Appellant.

J.S. Lucas Fleming of The Fleming Law
Group, P.A., St. Petersburg, for Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, MORRIS, and BADALAMENTI, JJ., Concur.